United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1491
                                   ___________

Sherrie A. Williams,                     *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of Minnesota.
Officer Ann Padden, in her official and *
individual capacity; Officer Rebecca     * [UNPUBLISHED]
Kopp, in her official and individual     *
capacity; Officer Todd Shermer, in his *
official and individual capacity; Duluth *
Police Department; City of Duluth,       *
                                         *
              Appellees.                 *
                                   ___________

                             Submitted: December 17, 2009
                                Filed: December 22, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Sherrie Williams appeals the district court’s1 adverse grant of summary
judgment in this civil action. Having carefully reviewed the record, see Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we conclude that summary judgment
was properly granted. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.